DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 10/7/2021 have been entered.  In the amendment, claims 1-7, 10, 12, 14, 15, and 18-20 have been amended.  New claim 21 has been added. 
The objection to claim 12 has been withdrawn. 
The rejections under 35 U.S.C. 112(a) have been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 8,767,190) in view of Doughty et al. (US 2016/0279808) and Pavlov et al. (US 2018/0261975, hereinafter “Pavlov ’975”). 
As to claim 1, Hall teaches a 3-D LIDAR system (Abstract) comprising: 
a board (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55); 
one or more illumination sources mounted to the board, the one or more illumination sources configured to emit one or more beams of light over an angular range measured from a central axis through a transparent portion of a housing (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55; col. 7, lines 33-37, lenses 50-52 arguably are transparent portions of a housing, as they rotate with the housing); 
an electrical power source (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55); and 
one or more illumination drivers mounted to the board, each illumination driver electrically coupled to an illumination source and the electrical power source via the board (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55); 
wherein each illumination driver IC is configured to selectively electrically couple the illumination source to the electrical power source in response to a pulse trigger signal, to cause the illumination source to emit a measurement pulse of illumination light (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55). 
However, Hall does not teach the electrical power source mounted to the board.  Hall also does not teach the one or more illumination drivers being Gallium Nitride (GaN) based illumination driver integrated circuits (ICs), each electrically coupled to an illumination source via the board and to the electrical power source via the board. 
Doughty teaches a mobile device with a power source on a circuit board, the mobile device capable of detecting obstacles using LIDAR, and having a rotary coupling between upper and lower housing portions (FIG. 1B, reference number 105; paragraphs [0009], [0026], [0028], [0051]), and therefore suggests the electrical power source mounted to the board.  It is noted that Doughty also teaches transparent portions of a housing (e.g., paragraph [0008], second sentence).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a 3-D LIDAR system comprising: a board; one or more illumination sources mounted to the board, the one or more illumination sources configured to emit one or more beams of light over an angular range measured from a central axis through a transparent portion of a housing; an electrical power source; and one or more illumination drivers mounted to the board, each illumination driver electrically coupled to an illumination source and the electrical power source via the board; wherein each illumination driver IC is configured to selectively electrically couple the illumination source to the electrical power source in response to a pulse trigger signal, to cause the illumination source to emit a measurement pulse of illumination light as taught by Hall, in combination with the electrical power source mounted to the board as suggested by Doughty, since such combination can provide a relatively inexpensive and reliable means of rotating sensors relative to a main body of a system while transmitting power and/or data across the coupling. 
Pavlov ’975 teaches gallium nitride devices in driving circuits for a laser (Title; paragraph [0125]), and therefore suggests the one or more illumination drivers being Gallium Nitride (GaN) based illumination driver integrated circuits (ICs), each electrically coupled to an illumination source via the board and to the electrical power source via the board.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a 3-D LIDAR system comprising: a board; one or more illumination sources mounted to the board, the one or more illumination sources configured to emit one or more beams of light over an angular range measured from a central axis through a transparent portion of a housing; an electrical power source; and one or more illumination drivers mounted to the board, each illumination driver electrically coupled to an illumination source and the electrical power source via the board; wherein each illumination driver IC is configured to selectively electrically couple the illumination source to the electrical power source in response to a pulse trigger signal, to cause the illumination source to emit a measurement pulse of illumination light as taught by Hall, in combination with the one or more illumination drivers being Gallium Nitride (GaN) based illumination driver integrated circuits (ICs), each electrically coupled to an illumination source via the board and to the electrical power source via the board as suggested by Pavlov ’975, since such combination employs a substrate material having a band gap by far larger than Si, having therefore performance indices different from Si and other III-V materials such as capability of high temperature, high voltage and high frequency operations. 
As to claim 2, Hall further teaches that at least one GaN based illumination driver IC includes a power save control module that supplies a controlled amount of electrical power to the at least one GaN based illumination driver IC based on a relevant pulse trigger signal (col. 3, lines 11-17; col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55). 
As to claim 3, Hall further teaches that at least one GaN based illumination driver IC includes any of a pulse amplitude control circuit, a pulse termination generator, and a FET selection circuit (col. 3, lines 11-20; col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55). 
As to claim 8, Hall further teaches that a spectral range of the illumination light corresponds to a range within infrared lights (col. 3, lines 64-65). 
As to claim 9, Hall further teaches that the spectral range includes light having wavelengths centred at 905 nanometers (col. 3, lines 64-65). 
As to claim 10, Hall further teaches the LIDAR system further comprising the housing (FIG. 2; col. 4, lines 59-60), the housing including: a lower housing (FIG. 2, reference number 158; col. 4, lines 59-60); and an upper housing (FIG. 2, reference number 152; col. 4, lines 59-60) including the transparent portion, the transparent portion being transparent to the spectral range (FIG. 2, reference numbers 154, 156; col. 3, line 64 to col. 4, line 5; col. 4, lines 53-60; col. 7, lines 33-35).  However, Hall does not teach that the transparent portion of the upper housing includes a dome shell element.  Nonetheless, a dome shell element would be an obvious modification to make in place of a cylindrical shell element since, for example, the dome shell element could have a smaller material cost (smaller surface area per enclosed usable volume) and better aerodynamic qualities. 
As to claim 11, Hall further teaches that the transparent portion of the upper housing includes a cylindrical shell element (col. 5, lines 25-26). 

Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Doughty and Pavlov ’975, and further in view of Flockencier (US 5,357,331). 
As to claim 4, Hall as modified by Doughty and Pavlov ’975 teaches the LIDAR system of claim 1 as discussed above.  However, Hall does not teach that at least one GaN based illumination driver IC includes a pulse initiation signal generator that generates a pulse initiation signal to the at least one GaN based illumination driver IC based on a pulse trigger signal.  Flockencier teaches pulse capture electronics comprising a multichannel monolithic integrated circuit that initiates firing of a laser transmitter (col. 3, line 52 to col. 4, line 2), and therefore suggests that at least one GaN based illumination driver IC includes a pulse initiation signal generator that generates a pulse initiation signal to the at least one GaN based illumination driver IC based on a pulse trigger signal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR system of claim 1 as taught by Hall as modified by Doughty and Pavlov ’975, in combination with at least one GaN based illumination driver IC including a pulse initiation signal generator that generates a pulse initiation signal to the at least one GaN based illumination driver IC based on a pulse trigger signal as suggested by Flockencier, since such combination reduces possible time delays due to signal propagation by including initiation and other driver capabilities on the same integrated circuit. 
As to claim 6, Hall further teaches that the at least GaN based one illumination driver IC includes a pulse amplitude control circuit that controls an amplitude of the measurement pulse of illumination light based on an amplitude control signal provided to the at least one GaN based illumination driver IC (col. 3, lines 11-20; col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55). 
As to claim 7, Hall as modified by Doughty and Pavlov ’975 teaches the LIDAR system of claim 1 as discussed above.  Hall further teaches 
a photodetector mounted to the board, the photodetector configured to detect a return pulse of light and generate an output signal indicative of the detected return pulse, wherein the return pulse is reflected from a location in a surrounding environment illuminated by an amount of the measurement pulse (col. 3, lines 51-58). 
However, Hall does not teach a return pulse receiver mounted to the board, the return pulse receiver configured to determine a time of flight of the measurement pulse from the LIDAR device to the location in the surrounding environment and back to the LIDAR device based on the output signal, wherein the return pulse receiver generates the pulse trigger signal and communicates the pulse trigger signal to at least one GaN based illumination driver IC.  Flockencier teaches pulse capture electronics that includes multiple electronic subcomponents on a single chip to determine times of flight for one or more pulses (col. 3, line 52 to col. 4, line 2), and therefore suggests a return pulse receiver mounted to the board, the return pulse receiver configured to determine a time of flight of the measurement pulse from the LIDAR device to the location in the surrounding environment and back to the LIDAR device based on the output signal, wherein the return pulse receiver generates the pulse trigger signal and communicates the pulse trigger signal to at least one GaN based illumination driver IC.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR system of claim 1 as taught by Hall as modified by Doughty and Pavlov ’975, in combination with a return pulse receiver mounted to the board, the return pulse receiver configured to determine a time of flight of the measurement pulse from the LIDAR device to the location in the surrounding environment and back to the LIDAR device based on the output signal, wherein the return pulse receiver generates the pulse trigger signal and communicates the pulse trigger signal to at least one GaN based illumination driver IC as suggested by Flockencier, since such combination reduces possible time delays due to signal propagation by including initiation and other driver capabilities on the same integrated circuit. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Doughty, Pavlov ’975, and Flockencier, and further in view of Lane (US 3,921,081). 
As to claim 5, Hall as modified by Doughty, Pavlov ’975, and Flockencier teaches the LIDAR system of claim 4 as discussed above.  However, Hall does not teach that at least one GaN based illumination driver IC includes a pulse termination signal generator that generates a pulse termination signal to the at least one GaN based illumination driver IC based on the pulse trigger signal, wherein a delay between the pulse initiation signal and the pulse termination signal is based on a pulse width control signal provided to the at least one GaN based illumination driver IC.  Lane teaches creating a pulse with a prescribed width using a pulse initiation condition and a pulse termination signal (col. 1, lines 47-51, lines :55-56), and therefore suggests that at least one GaN based illumination driver IC includes a pulse termination signal generator that generates a pulse termination signal to the at least one GaN based illumination driver IC based on the pulse trigger signal, wherein a delay between the pulse initiation signal and the pulse termination signal is based on a pulse width control signal provided to the at least one GaN based illumination driver IC.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR system of claim 4 as taught by Hall as modified by Doughty, Pavlov ’975, and Flockencier, in combination with at least one GaN based illumination driver IC including a pulse termination signal generator that generates a pulse termination signal to the at least one GaN based illumination driver IC based on the pulse trigger signal, wherein a delay between the pulse initiation signal and the pulse termination signal is based on a pulse width control signal provided to the at least one GaN based illumination driver IC as suggested by Lane, since such combination is useful for maintaining a prescribed duty cycle. 

Claims 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Flockencier and Pavlov ’975. 
As to claim 12, Hall teaches a LIDAR measurement system (Abstract), comprising: 
a plurality of integrated LIDAR measurement devices, each of said integrated LIDAR measurement devices comprising (FIGS. 1, 2; col. 3, line 57 to col. 4, line 11): 
an illumination source mounted to a printed circuit board (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55); 
an illumination driver integrated circuit (IC) mounted to the printed circuit board, the illumination driver IC electrically coupled to the illumination source and an electrical power source, wherein the illumination driver IC is configured to selectively couple the illumination source and the electrical power source in response to a pulse trigger signal, to cause the illumination source to emit a measurement pulse of illumination light (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55). 
However, Hall does not teach a return pulse receiver IC mounted to the printed circuit board, the return pulse receiver IC configured to determine a time of flight of the measurement pulse from the LIDAR device to a measured location in a multi-dimensional environment and back to the LIDAR device, wherein the return pulse receiver IC generates and communicates the pulse trigger signal to the illumination driver IC.  Hall also does not teach an illumination driver integrated circuit (IC) being a Gallium Nitride (GaN) based illumination driver integrated circuit, the GaN based illumination driver IC electrically coupled to the illumination source via the printed circuit board and to an electrical power source. 
Flockencier teaches pulse capture electronics that includes multiple electronic subcomponents on a single chip to determine times of flight for one or more pulses (col. 3, line 52 to col. 4, line 2), and therefore suggests a return pulse receiver IC mounted to the printed circuit board, the return pulse receiver configured to determine a time of flight of the measurement pulse from the LIDAR device to a measured location in a multi-dimensional environment and back to the LIDAR device, wherein the return pulse receiver IC generates and communicates the pulse trigger signal to the illumination driver IC.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a LIDAR measurement system, comprising: a plurality of integrated LIDAR measurement devices, each of said integrated LIDAR measurement devices comprising: an illumination source mounted to a printed circuit board; an illumination driver integrated circuit (IC) mounted to the printed circuit board, the illumination driver IC electrically coupled to the illumination source and an electrical power source, wherein the illumination driver IC is configured to selectively couple the illumination source and the electrical power source in response to a pulse trigger signal, to cause the illumination source to emit a measurement pulse of illumination light as taught by Hall, in combination with a return pulse receiver IC mounted to the printed circuit board, the return pulse receiver IC configured to determine a time of flight of the measurement pulse from the LIDAR device to a measured location in a multi-dimensional environment and back to the LIDAR device, wherein the return pulse receiver IC generates and communicates the pulse trigger signal to the illumination driver IC as suggested by Flockencier, since such combination reduces possible time delays due to signal propagation by including initiation and other driver capabilities on the same integrated circuit. 
Pavlov ’975 teaches gallium nitride devices in driving circuits for a laser (Title; paragraph [0125]), and therefore suggests an illumination driver integrated circuit (IC) being a Gallium Nitride (GaN) based illumination driver integrated circuit, the GaN based illumination driver IC electrically coupled to the illumination source via the printed circuit board and to an electrical power source.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a LIDAR measurement system, comprising: a plurality of integrated LIDAR measurement devices, each of said integrated LIDAR measurement devices comprising: an illumination source mounted to a printed circuit board; an illumination driver integrated circuit (IC) mounted to the printed circuit board, the illumination driver IC electrically coupled to the illumination source and an electrical power source, wherein the illumination driver IC is configured to selectively couple the illumination source and the electrical power source in response to a pulse trigger signal, to cause the illumination source to emit a measurement pulse of illumination light as taught by Hall, in combination with an illumination driver integrated circuit (IC) being a Gallium Nitride (GaN) based illumination driver integrated circuit, the GaN based illumination driver IC electrically coupled to the illumination source via the printed circuit board and to an electrical power source as suggested by Pavlov ’975, since such combination employs a substrate material having a band gap by far larger than Si, having therefore performance indices different from Si and other III-V materials such as capability of high temperature, high voltage and high frequency operations. 
As to claim 13, Hall further teaches that results, including multiple returns if any are transmitted to a master navigational computer via a rotary coupling (col. 4, lines 11-13), and therefore suggests each of said integrated LIDAR measurement devices further comprising a master controller configured to generate a plurality of pulse command signals, each communicated to a different integrated LIDAR measurement device of the plurality of integrated LIDAR measurement devices, wherein each return pulse receiver IC generates the corresponding pulse trigger signal based on the respective pulse command signal. 
As to claim 17, Hall further teaches a housing (FIG. 2; col. 4, lines 59-60) including: 
a lower housing (FIG. 2, reference number 158; col. 4, lines 59-60); and 
an upper housing (FIG. 2, reference number 152; col. 4, lines 59-60) including a transparent portion transparent to a specific spectral range (FIG. 2, reference numbers 154, 156; col. 3, line 64 to col. 4, line 5; col. 4, lines 53-60; col. 7, lines 33-35), the plurality of integrated LIDAR measurement devices being disposed within the housing (FIGS. 1, 2; col. 3, line 57 to col. 4, line 11 ). 

Claims 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Schmidtke et al. (US 10,393,874) and Pavlov ’975, and further in view of Flockencier. 
As to claim 14, Hall teaches a LIDAR measurement device (Abstract), comprising: 
an illumination source configured to provide a measurement pulse of illumination light (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55); 
an illumination driver integrated circuit (IC), the illumination driver IC electrically coupled to the illumination source, wherein the illumination driver IC is configured to cause the illumination source to provide the measurement pulse of an illumination light in response to a pulse trigger signal (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55); and 
a photodetector configured to detect a valid return pulse of light reflected from a location in a surrounding environment illuminated by a second amount of the measurement pulse (col. 3, lines 51-58). 
However, Hall does not teach the photodetector configured to detect a first amount of the measurement pulse of illumination light due to crosstalk between the illumination source and the photodetector, the illumination driver integrated circuit being a Gallium Nitride (GaN) based illumination driver integrated circuit, the GaN based illumination driver IC electrically coupled to the illumination source via a printed circuit board, or a return pulse receiver circuit, the return pulse receiver circuit configured to measure directly a difference in time between detection, by the photodetector, of the first amount of the measurement pulse due to crosstalk with the illumination source and detection, by the photodetector, of the valid return pulse of light.  
Schmidtke teaches an optical distance measuring device using a laser diode light source and SPAD detectors, where a small portion of the light emitted by the laser diode is used internal to the measuring device (i.e., not emitted toward the target) as a reference to provide high measurement accuracy time of flight measurement  (FIGS. 2, 4; col. 1, lines 29-34; col. 6, line 26 to col. 7, line 17; col. 7, lines 27-50), and therefore suggests the photodetector configured to detect a first amount of the measurement pulse of illumination light due to crosstalk between the illumination source and the photodetector.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a LIDAR measurement device, comprising: an illumination source configured to provide a measurement pulse of illumination light; an illumination driver integrated circuit (IC), the illumination driver IC electrically coupled to the illumination source, wherein the illumination driver IC is configured to cause the illumination source to provide the measurement pulse of an illumination light in response to a pulse trigger signal; and a photodetector configured to detect a valid return pulse of light reflected from a location in a surrounding environment illuminated by a second amount of the measurement pulse as taught by Hall, in combination with the photodetector configured to detect a first amount of the measurement pulse of illumination light due to crosstalk between the illumination source and the photodetector as suggested by Schmidtke, since such combination merely adapts a simplified time of flight clocking concept useful in a related field to the area of vehicle LIDAR. 
Pavlov ’975 teaches gallium nitride devices in driving circuits for a laser (Title; paragraph [0125]), and therefore suggests the illumination driver integrated circuit being a Gallium Nitride (GaN) based illumination driver integrated circuit, the GaN based illumination driver IC electrically coupled to the illumination source via a printed circuit board.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a LIDAR measurement device, comprising: an illumination source configured to provide a measurement pulse of illumination light; an illumination driver integrated circuit (IC), the illumination driver IC electrically coupled to the illumination source, wherein the illumination driver IC is configured to cause the illumination source to provide the measurement pulse of an illumination light in response to a pulse trigger signal; and a photodetector configured to detect a valid return pulse of light reflected from a location in a surrounding environment illuminated by a second amount of the measurement pulse as taught by Hall, in combination with the illumination driver integrated circuit being a Gallium Nitride (GaN) based illumination driver integrated circuit, the GaN based illumination driver IC electrically coupled to the illumination source via a printed circuit board as suggested by Pavlov ’975, since such combination employs a substrate material having a band gap by far larger than Si, having therefore performance indices different from Si and other III-V materials such as capability of high temperature, high voltage and high frequency operations. 
Thus, Hall as modified by Schmidtke and Pavlov ’975 teaches a LIDAR measurement device, comprising: an illumination source configured to provide a measurement pulse of illumination light; a Gallium Nitride (GaN) based illumination driver integrated circuit (IC), the GaN based illumination driver IC electrically coupled to the illumination source via a printed circuit board, wherein the illumination driver IC is configured to cause the illumination source to provide the measurement pulse of an illumination light in response to a pulse trigger signal; a photodetector configured to detect a first amount of the measurement pulse of illumination light due to crosstalk between the illumination source and the photodetector and to detect a valid return pulse of light reflected from a location in a surrounding environment illuminated by a second amount of the measurement pulse.  However, neither Hall nor Schmidtke teaches a return pulse receiver circuit, the return pulse receiver circuit configured to measure directly a difference in time between detection, by the photodetector, of the first amount of the measurement pulse due to crosstalk with the illumination source and detection, by the photodetector, of the valid return pulse of light. 
Flockencier teaches pulse capture electronics that includes multiple electronic subcomponents on a single chip to determine times of flight for one or more pulses (col. 3, line 52 to col. 4, line 2), and therefore suggests a return pulse receiver circuit, the return pulse receiver circuit configured to measure directly a difference in time between detection, by the photodetector, of the first amount of the measurement pulse due to crosstalk with the illumination source and detection, by the photodetector, of the valid return pulse of light.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a LIDAR measurement device, comprising: an illumination source configured to provide a measurement pulse of illumination light; a Gallium Nitride (GaN) based illumination driver integrated circuit (IC), the GaN based illumination driver IC electrically coupled to the illumination source via a printed circuit board, wherein the illumination driver IC is configured to cause the illumination source to provide the measurement pulse of an illumination light in response to a pulse trigger signal; a photodetector configured to detect a first amount of the measurement pulse of illumination light due to crosstalk between the illumination source and the photodetector and to detect a valid return pulse of light reflected from a location in a surrounding environment illuminated by a second amount of the measurement pulse as taught by Hall as modified by Schmidtke and Pavlov ’975, in combination with a return pulse receiver circuit, the return pulse receiver circuit configured to measure directly a difference in time between detection, by the photodetector, of the first amount of the measurement pulse due to crosstalk with the illumination source and detection, by the photodetector, of the valid return pulse of light as suggested by Flockencier, since such combination reduces possible time delays due to signal propagation by including initiation and other driver capabilities on the same integrated circuit. 
As to claim 15, Hall teaches a LIDAR measurement device (Abstract) comprising: 
an illumination source configured to provide a measurement pulse of illumination light (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55); 
an illumination driver integrated circuit (IC), the illumination driver IC electrically coupled to the illumination source, wherein the illumination driver IC is configured to cause the illumination source to provide the measurement pulse of an illumination light in response to a pulse trigger signal (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55); and 
a photodetector configured to detect a valid return pulse of light reflected from a location in a surrounding environment illuminated by a second amount of the measurement pulse (col. 3, lines 51-58). 
However, Hall does not teach the photodetector being configured to detect a first amount of the measurement pulse of illumination light due to crosstalk between the illumination source and the photodetector.  Hall also does not teach that the illumination driver integrated circuit (IC) is a Gallium Nitride (GaN) based illumination driver integrated circuit (IC).  Hall also does not teach a return pulse receiver circuit, the return pulse receiver circuit configured to measure a difference in time between detection, by the photodetector, of the first amount of the measurement pulse due to crosstalk with the illumination source and detection, by the photodetector, of the valid return pulse of light. 
Schmidtke teaches an optical distance measuring device using a laser diode light source and SPAD detectors, where a small portion of the light emitted by the laser diode is used internal to the measuring device (i.e., not emitted toward the target) as a reference to provide high measurement accuracy time of flight measurement  (FIGS. 2, 4; col. 1, lines 29-34; col. 6, line 26 to col. 7, line 17; col. 7, lines 27-50), and therefore suggests the photodetector being configured to detect a first amount of the measurement pulse of illumination light due to crosstalk between the illumination source and the photodetector.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a LIDAR measurement device comprising: an illumination source configured to provide a measurement pulse of illumination light; an illumination driver integrated circuit (IC), the illumination driver IC electrically coupled to the illumination source, wherein the illumination driver IC is configured to cause the illumination source to provide the measurement pulse of an illumination light in response to a pulse trigger signal; and a photodetector configured to detect a valid return pulse of light reflected from a location in a surrounding environment illuminated by a second amount of the measurement pulse as taught by Hall, in combination with the photodetector being configured to detect a first amount of the measurement pulse of illumination light due to crosstalk between the illumination source and the photodetector as suggested by Schmidtke, since such combination merely adapts a simplified time of flight clocking concept useful in a related field to the area of vehicle LIDAR. 
Pavlov ’975 teaches gallium nitride devices in driving circuits for a laser (Title; paragraph [0125]), and therefore suggests that the illumination driver integrated circuit (IC) is a Gallium Nitride (GaN) based illumination driver integrated circuit (IC).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a LIDAR measurement device comprising: an illumination source configured to provide a measurement pulse of illumination light; an illumination driver integrated circuit (IC), the illumination driver IC electrically coupled to the illumination source, wherein the illumination driver IC is configured to cause the illumination source to provide the measurement pulse of an illumination light in response to a pulse trigger signal; and a photodetector configured to detect a valid return pulse of light reflected from a location in a surrounding environment illuminated by a second amount of the measurement pulse as taught by Hall, in combination with the illumination driver integrated circuit being a Gallium Nitride (GaN) based illumination driver integrated circuit as suggested by Uchida, since such combination employs a substrate material having a band gap by far larger than Si, having therefore performance indices different from Si and other III-V materials such as capability of high temperature, high voltage and high frequency operations. 
Thus, Hall as modified by Schmidtke and Pavlov ’975 teaches a LIDAR measurement device comprising: an illumination source configured to provide a measurement pulse of illumination light; a Gallium Nitride (GaN) based illumination driver integrated circuit (IC), the illumination driver IC electrically coupled to the illumination source, wherein the illumination driver IC is configured to cause the illumination source to provide the measurement pulse of an illumination light in response to a pulse trigger signal; a photodetector configured to detect a first amount of the measurement pulse of illumination light due to crosstalk between the illumination source and the photodetector, and to detect a valid return pulse of light reflected from a location in a surrounding environment illuminated by a second amount of the measurement pulse.  However, neither Hall nor Schmidtke nor Pavlov ’975 teaches a return pulse receiver circuit, the return pulse receiver circuit configured to measure a difference in time between detection, by the photodetector, of the first amount of the measurement pulse due to crosstalk with the illumination source and detection, by the photodetector, of the valid return pulse of light. 
Flockencier teaches pulse capture electronics that includes multiple electronic subcomponents on a single chip to determine times of flight for one or more pulses (col. 3, line 52 to col. 4, line 2), and therefore suggests a return pulse receiver circuit, the return pulse receiver circuit configured to measure a difference in time between detection, by the photodetector, of the first amount of the measurement pulse due to crosstalk with the illumination source and detection, by the photodetector, of the valid return pulse of light   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a LIDAR measurement device comprising: an illumination source configured to provide a measurement pulse of illumination light; a Gallium Nitride (GaN) based illumination driver integrated circuit (IC), the illumination driver IC electrically coupled to the illumination source, wherein the illumination driver IC is configured to cause the illumination source to provide the measurement pulse of an illumination light in response to a pulse trigger signal; a photodetector configured to detect a first amount of the measurement pulse of illumination light due to crosstalk between the illumination source and the photodetector, and to detect a valid return pulse of light reflected from a location in a surrounding environment illuminated by a second amount of the measurement pulse as taught by Hall as modified by Schmidtke and Pavlov ’975, in combination with a return pulse receiver circuit, the return pulse receiver circuit configured to measure a difference in time between detection, by the photodetector, of the first amount of the measurement pulse due to crosstalk with the illumination source and detection, by the photodetector, of the valid return pulse of light as suggested by Flockencier, since such combination reduces possible time delays due to signal propagation by including initiation and other driver capabilities on the same integrated circuit. 
As to claim 18, Hall further teaches a housing (FIG. 2; col. 4, lines 59-60)  including: 
a lower housing (FIG. 2, reference number 158; col. 4, lines 59-60); and 
an upper housing (FIG. 2, reference number 152; col. 4, lines 59-60) including a transparent portion transparent to a specific spectral range (FIG. 2, reference numbers 154, 156; col. 3, line 64 to col. 4, line 5; col. 4, lines 53-60; col. 7, lines 33-35), 
wherein the illumination source, the GaN based illumination driver IC, the photodetector are disposed within the housing (col. 3, lines 51-58, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55). 
However, Hall does not explicitly teach the return pulse receiver circuit being disposed within the housing as well.  Nonetheless, such disposition would be obvious in view of the disposition of the other elements within the housing. 
As to claim 19, Hall further teaches a housing (FIG. 2; col. 4, lines 59-60)  including: 
a lower housing (FIG. 2, reference number 158; col. 4, lines 59-60); and 
an upper housing (FIG. 2, reference number 152; col. 4, lines 59-60) including a transparent portion transparent to a specific spectral range (FIG. 2, reference numbers 154, 156; col. 3, line 64 to col. 4, line 5; col. 4, lines 53-60; col. 7, lines 33-35), 
wherein the illumination source, the GaN based illumination driver IC, the photodetector are disposed within the housing (col. 3, lines 51-58, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55). 
However, Hall does not explicitly teach the return pulse receiver circuit being disposed within the housing as well.  Nonetheless, such disposition would be obvious in view of the disposition of the other elements within the housing. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Doughty, Pavlov ’975, and Desbiens et al. (US 2011/0280265). 
As to claim 20, Hall teaches a method comprising: 
providing a printed circuit board (col. 1, line 64 to col. 2, line 4; col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55); 
an illumination source mounted to the printed circuit board (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55); 
one or more illumination drivers mounted to the board, each illumination driver electrically coupled to an illumination source and an electrical power source via the board (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55); 
wherein upon operation, the GaN based illumination driver IC is configured to selectively electrically couple the illumination source to the first-electrical power source in response to a pulse trigger signal, to cause the illumination source to emit a measurement pulse of illumination light (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55). 
However, Hall does not teach the electrical power source mounted to the board.  Hall also does not teach the one or more illumination drivers being Gallium Nitride (GaN) based illumination driver integrated circuits (ICs), each electrically coupled to an illumination source via the board and to the electrical power source via the board. 
Doughty teaches a mobile device with a power source on a circuit board, the mobile device capable of detecting obstacles using LIDAR, and having a rotary coupling between upper and lower housing portions (FIG. 1B, reference number 105; paragraphs [0009], [0026], [0028], [0051]), and therefore suggests the electrical power source mounted to the board.  It is noted that Doughty also teaches transparent portions of a housing (e.g., paragraph [0008], second sentence).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method comprising: providing a printed circuit board; an illumination source mounted to the printed circuit board; one or more illumination drivers mounted to the board, each illumination driver electrically coupled to an illumination source and an electrical power source via the board; wherein upon operation, the GaN based illumination driver IC is configured to selectively electrically couple the illumination source to the first-electrical power source in response to a pulse trigger signal, to cause the illumination source to emit a measurement pulse of illumination light as taught by Hall, in combination with the electrical power source mounted to the board as suggested by Doughty, since such combination can provide a relatively inexpensive and reliable means of rotating sensors relative to a main body of a system while transmitting power and/or data across the coupling. 
Pavlov ’975 teaches gallium nitride devices in driving circuits for a laser (Title; paragraph [0125]), and therefore suggests the one or more illumination drivers being Gallium Nitride (GaN) based illumination driver integrated circuits (ICs), each electrically coupled to an illumination source via the board and to the electrical power source via the board.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method comprising: providing a printed circuit board; an illumination source mounted to the printed circuit board; one or more illumination drivers mounted to the board, each illumination driver electrically coupled to an illumination source and an electrical power source via the board; wherein upon operation, the GaN based illumination driver IC is configured to selectively electrically couple the illumination source to the first-electrical power source in response to a pulse trigger signal, to cause the illumination source to emit a measurement pulse of illumination light* as taught by Hall, in combination with the one or more illumination drivers being Gallium Nitride (GaN) based illumination driver integrated circuits (ICs), each electrically coupled to an illumination source via the board and to the electrical power source via the board as suggested by Pavlov ’975, since such combination employs a substrate material having a band gap by far larger than Si, having therefore performance indices different from Si and other III-V materials such as capability of high temperature, high voltage and high frequency operations. 
Desbiens teaches mounting electronic components to printed circuit boards, to maintain short leads and thus minimize parasitic current effects (paragraph [0060]), and therefore suggests the mounting of the components to the printed circuit boards as part of the method, particularly for electronic drivers and laser sources.  It would thus have been obvious to combine Desbiens with the other references in order to realize reduced noise and improved electrical design. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Doughty, Pavlov ’975, and Flockencier, and further in view of Pavlov et al. (US 9,634,156, hereinafter “Pavlov ’156”). 
As to claim 21, Hall as modified by Doughty, Pavlov ’975, and Flockencier teaches the LIDAR system of claim 7 as discussed above.  However, Hall odes not teach a transimpedance amplifier, wherein the output signal is provided by the photodetector to the return pulse receiver via the transimpedance amplifier.  Pavlov ’975 ’156 teaches that transimpedance amplifiers are typically used in receivers for optical detectors (col. 6, lines 15-19), and therefore suggests a transimpedance amplifier, wherein the output signal is provided by the photodetector to the return pulse receiver via the transimpedance amplifier.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR system of claim 7 as taught by Hall as modified by Doughty, Pavlov ’975, and Flockencier, in combination with a transimpedance amplifier, wherein the output signal is provided by the photodetector to the return pulse receiver via the transimpedance amplifier as suggested by Pavlov ’975 ’156, since such combination is mere utilization of well known and common technology in this field and well adapted for this use. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,767,190 in view of Doughty et al. (US 2016/0279808), Flockencier (US 5,357,331), Lane (US 3,921,081), Schmidtke et al.  (US 10,393,874), Pavlov et al. (US 2018/0261975), Pavlov et al. (US 9,634,156), and/or Desbiens et al. (US 2011/0280265). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter overlaps to such an extent that the claimed instant invention would be obvious over the claims of the reference. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645